Citation Nr: 1014224	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-17 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss for the period from March 24, 2005, to 
October 23, 2006, and an evaluation in excess of 10 percent 
from October 24, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  By 
that rating action, the RO&IC, in pertinent part, awarded 
service connection for bilateral hearing loss; an initial 
noncompensable evaluation was assigned, effective March 24, 
2005--the date VA received the Veteran's initial claim for 
service connection for this disability.  The Veteran timely 
appealed the RO&IC's July 2005 rating action to the Board, 
and this appeal ensued.  Jurisdiction of the appeal currently 
resides with the Newark, New Jersey Regional Office (RO).

By a December 2006 rating action, the RO assigned an initial 
10 percent rating to the service-connected bilateral hearing 
loss, effective October 24, 2006, the date of a VA audiogram 
showing an increase in severity of this disability.  Since 
the RO&IC did not assign the maximum disability rating 
possible for bilateral hearing loss, the appeal with respect 
to this disability remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

As the Veteran is appealing the initial assignment of a 
disability rating assigned to his service-connected bilateral 
hearing loss, the issue has been framed as that listed on the 
title page of this decision.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Prior to October 24, 2006, bilateral hearing loss had 
been manifested by, at worst, a Roman numeral level IX 
hearing loss in the right ear, and a Roman numeral level I 
hearing loss in the left ear.

2.  As of October 24, 2006, bilateral hearing loss has been 
manifested by, at worst, a Roman numeral level X hearing loss 
in the right ear and a Roman numeral level II hearing loss in 
the left ear.

3.  The Veteran has not been hospitalized for his bilateral 
hearing loss disability, and objective evidence does not show 
that this disability has caused a marked interference with 
employment beyond that contemplated in the schedular 
standards. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation prior to 
October 24, 2006, and an evaluation in excess of 10 percent 
as of October 24, 2006, for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 
Diagnostic Code 6100 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  As service connection for 
bilateral hearing loss has been granted, and an initial 
rating and effective date have been assigned, the notice 
requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records and 
providing the Veteran with VA examinations.  The Veteran 
submitted medical records pertaining to private treatment he 
had received for his hearing loss.  He has not put VA on 
notice of any further outstanding relevant evidence.

In May 2009, the Board remanded the claim for additional 
development and adjudicative action.  The additional 
development included having a VA audiologist interpret three 
private audiological evaluations and providing the Veteran 
with a contemporaneous examination.  A VA audiologist has 
interpreted the private audiological evaluations.  

VA provided the Veteran with an examination in December 2009.  
The audiologist concluded that the results of the test were 
too unreliable and that, "No statement regarding [the 
V]eteran's hearing sensitivity can be made without reliable 
and valid test results."  The Board finds that another 
remand is not necessary to obtain hearing test results for 
two reasons.  One, there are VA audiological evaluations from 
June 2005 and October 2006 and private audiological 
evaluations from November 2004, November 2005, and December 
2006.  The results from these audiological evaluations 
coincide with each other.  For example, as will be discussed 
in more detail below, the June 2005 VA audiological 
evaluation and the November 2004 and November 2005 private 
audiological evaluations establish that a compensable 
evaluation is not warranted for the service-connected 
bilateral hearing loss.  The October 2006 VA audiological 
evaluation and the December 2006 private audiological 
evaluation establish that a 20 percent evaluation is not 
warranted.  

The Veteran has alleged that the December 2006 private 
audiological evaluation shows that his hearing loss is worse 
than what was shown at the October 2006 VA audiological 
evaluation.  While the hearing loss in the right ear in 
December 2006 shows a slight worsening since October 2006, it 
does not rise to the level of the next disability evaluation 
when applying the criteria for evaluating hearing loss.  See 
38 C.F.R. § 4.85.

Two, the Board finds that the Veteran did not cooperate with 
the December 2009 audiological evaluation based upon the 
findings made by the VA audiologist.  The duty to assist the 
claimant is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  When an accurate and 
comprehensive VA examination is found to be necessary in 
order to fully evaluate a claim, the claimant is required to 
cooperate with that examination.  See Beausoleil v. Brown, 8 
Vet. App. 459 (1996); Hayes v. Brown, 5 Vet. App. 60 (1993).  
VA should not be placed in the position of assessing the 
probative weight of any evidence, when the actions of the 
Veteran preclude an accurate assessment of that evidence.  
The Veteran has claimed that he genuinely had difficulty with 
the speech recognition part of the test.  See May 2009 
statement from Veteran.  The VA audiologist found that the 
Veteran was not cooperating during the examination and found 
the test results unreliable.  The Board finds no basis to 
question the audiologist's finding, as she is an expert in 
providing audiological evaluations and would have the 
experience to make such a determination.  Thus, the Board has 
accorded her statements more probative value than the 
Veteran's allegations.

Thus, for these two reasons, the Board finds that a remand to 
provide the Veteran with another audiological evaluation is 
not warranted, and the Veteran's representative's request for 
another remand is denied.

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.  

Analysis

The Veteran argues that he warrants initial evaluations in 
excess of those assigned during the appeal period.  As stated 
above, the RO assigned a noncompensable evaluation from March 
24, 2005, to October 23, 2006, and assigned a 10 percent 
evaluation as of October 24, 2006.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. § 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").

When an analysis of the first two steps reveals that the 
rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step-a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Thun v. Shinseki, 573 F.3d 1366 (Fed. 
Cir. 2009). 

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involves audiological test results of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  Pure tone threshold average is the sum of pure 
tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided 
by four.  To evaluate the degree of disability of service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels ranging from numeric level I 
for essentially normal acuity, through numeric level XI for 
profound deafness.  See 38 C.F.R. § 4.85.

The rating criteria include an alternate method of rating 
exceptional patterns of hearing as defined in 38 C.F.R. § 
4.86 (pure tone threshold of 55 decibels or more at 1000, 
2000, 3000, and 4000 Hertz; pure tone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  Under this regulation, the rating specialist 
will determine the Roman numeral for the hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  These results do not use the numeric 
findings from the Maryland CNC test in determining the 
severity of the hearing loss.

The Board notes that the Veteran has submitted private 
audiological evaluations dated in November 2004, November 
2005, and December 2006.  As part of the remand, the Board 
requested that an audiologist translate the audiological 
evaluations to numeric form.  That was accomplished in 
December 2009.  In the November 2004 and November 2005 
audiological evaluations, there was no numeric value for the 
Veteran's puretone threshold at 3000 Hertz in the right ear, 
as it appears the private audiologist did not record a 
puretone threshold at that level.  Nevertheless, the Board 
has assigned the same numeric value as that recorded at 4000 
Hertz.  In the October 2006 VA audiological evaluation, the 
Veteran's puretone thresholds at 3000 and 4000 Hertz in the 
right ear were the same.  By assigning the same numeric value 
as that recorded at 4000 Hertz, this is the most beneficial 
to the Veteran's claim for increase.  

As a preliminary note, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the October 2006 VA 
audiologist provided a brief description.  She stated that 
the Veteran reported his hearing loss negatively impacted his 
lifestyle by decreasing the communication with family and 
friends.  Additionally, the Veteran, in several statements, 
has described the functional effects caused by his hearing 
loss.  He has stated that he cannot wear a hearing aid in the 
right ear because his hearing loss is so bad, that a hearing 
aid would not help.  He stated that while the hearing aid he 
wears in the left ear has helped somewhat, it has not helped 
enough.  The Veteran has not described any limitations 
regarding his employment (he has reported he is retired).

The Board finds that no prejudice results to the Veteran.  As 
such, the Board may proceed with a decision.  In this regard, 
the Court's rationale in requiring an examiner to consider 
the functional effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extraschedular rating is 
warranted.  Specifically, the Court noted that, "unlike the 
rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does 
not rely exclusively on objective test results to determine 
whether a referral for an extraschedular rating is warranted.  
The Secretary's policy [requiring VA audiologists to describe 
the effect of a hearing disability on a Veteran's 
occupational functioning and daily activities] facilitates 
such determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."

While the VA audiologist failed to more fully address the 
functional effect of the Veteran's hearing loss disability, 
what she did report and the Veteran's own statements have 
adequately addressed this issue.  Therefore, while the VA 
audiological evaluations may be defective under Martinak, the 
Board finds that no prejudice results to the Veteran in that 
the functional effects of his hearing loss were adequately 
addressed by the June 2005 and October 2006 audiological 
evaluations, and his own statements are sufficient for the 
Board to consider whether referral for an extraschedular 
rating is warranted under 38 C.F.R. § 3.321(b). 

In the private audiological evaluations, because there is no 
evidence that the private audiologist used the Maryland CNC 
test (a requirement by VA for evaluating hearing loss, see 
38 C.F.R. § 4.85(a)), the Board will report only the puretone 
thresholds at the relevant level of Hertz.  

In the November 2004 private audiological evaluation, the 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
90
95
95
LEFT
10
30
45
50



At the June 2005 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
95
95
90
LEFT
20
40
45
55

Speech audiometry revealed speech recognition ability of 
46 percent in the right ear and of 96 percent in the left 
ear.  

At the November 2005 private audiological evaluation, the 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
85
90
90
LEFT
10
30
45
50

At the October 2006 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
90
100
100
LEFT
20
40
50
55

Speech audiometry revealed speech recognition ability of 
40 percent in the right ear and of 88 percent in the left 
ear.  

At the December 2006 private audiological evaluation, the 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
75
90
105
110
LEFT
20
40
50
60

Because the private audiological evaluations do not indicate 
that the speech audiometry was done using the Maryland CNC 
test, the Board will assign Roman numerals from Table IVA, 
which is based solely upon the average of the puretone 
thresholds for each ear.

From the results of the November 2004 private audiological 
evaluation, the right ear is assigned Roman numeral VIII and 
left ear is assigned a Roman numeral I.  That does not 
establish a compensable evaluation.  See 38 C.F.R. § 4.85, 
Table IVA.

From the result of the June 2005 VA audiological evaluation, 
the right ear is assigned a Roman numeral IX under Table IV 
(which is more beneficial to the Veteran as the Roman numeral 
under Table IVA would be VIII) and the left ear is assigned a 
Roman numeral I.  That also does not establish a compensable 
evaluation.  See 38 C.F.R. § 4.85, Table IV.

From the results of the November 2005 private audiological 
evaluation, the right ear is assigned a Roman numeral VIII 
under Table IVA, and the left ear is assigned a Roman numeral 
I.  That does not establish a compensable evaluation. See 
38 C.F.R. § 4.85, Table IVA.

From the results of the October 2006 VA audiological 
evaluation, the right ear is assigned a Roman numeral X under 
Table IV (which is more beneficial to the Veteran as the 
Roman numeral under Table IVA would be VIII) and the left ear 
is assigned a Roman numeral II.  That does not establish a 
20 percent evaluation.  See 38 C.F.R. § 4.85, Table IV.

From the results of the December 2006 private audiological 
evaluation, the right ear is assigned a Roman numeral IX 
under Table IVA, and the left ear is assigned a Roman numeral 
II.  That does not establish a 20 percent evaluation.  See 
38 C.F.R. § 4.85, Table IVA.

Thus, the three audiological evaluations prior to October 
2006, do not establish a bilateral hearing loss disability 
that is 10 percent disabling.  The two audiological 
evaluations conducted on October 24, 2006, and in December 
2006 do not establish a bilateral hearing loss disability 
that is 20 percent disabling.  As such, the claim for a 
compensable evaluation prior to October 2006 and an 
evaluation in excess of 10 percent as of October 2006 must be 
denied.

The Board does not find that the Veteran's disability picture 
is so unusual or exceptional in nature as to warrant referral 
of his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  The rating criteria for the Veteran's 
bilateral hearing loss reasonably describe his disability 
level and symptomatology.  The results of the audiological 
evaluations are contemplated by the rating schedule.  The 
Veteran has not been hospitalized for his hearing loss.  He 
has not indicated any employment limitations as a result of 
his hearing loss.  Thus, as the Veteran's disability picture 
is contemplated by the rating schedule, the assigned 
schedular evaluation is adequate, and referral for 
extraschedular evaluations is not in order.  Thun, 573 F.3d 
1366. 

Throughout the appeal, the Veteran posed multiple questions 
to the RO that the Board would like to address.  The Veteran 
expressed confusion as to how his bilateral hearing loss 
disability could be service connected but not receive any 
compensation for such disability.  See statements received in 
August 2005 and April 2006.  Just because a disability is 
service connected does not mean that a veteran will receive 
compensation for that disability.  Whether compensation is 
warranted is based upon what the Rating Schedule provides for 
the level of severity for that disability.  Prior to October 
2006, the Rating Schedule provides that the Veteran's 
bilateral hearing loss is not compensable.

In the VA Form 9, Appeal to the Board, received in May 2006, 
the Veteran argued that the RO had misapplied the clinical 
findings in the June 2005 audiological evaluation to his 
service-connected disabilities.  There was confusion as the 
values of the speech audiometry in the June 2005 VA 
audiological evaluation.  That was cleared up by a statement 
from the audiologist in March 2006 (Speech audiometry 
revealed speech recognition ability of 46 percent in the 
right ear and of 96 percent in the left ear).  Further 
confirmation was received in May 2006, as shown in a VA Form 
119, Report of Contact.  Thus, the correct speech audiometry 
values from the June 2005 audiological evaluation were 
applied to the Veteran's bilateral hearing loss.  Again, 
those results established that a compensable evaluation was 
not warranted for bilateral hearing loss.

In a January 2007 statement, the Veteran argued that his 
hearing loss, particularly in his right ear, was so bad, that 
he did not think that the 10 percent evaluation contemplated 
the severity of his hearing loss.  As stated above, 
evaluating hearing loss is a mechanical process.  When the 
applicable values are applied to the criteria for evaluating 
hearing loss, the Veteran's hearing loss as of October 24, 
2006, does not rise to the level of a 20 percent evaluation.  
The Veteran certainly has a severe loss of hearing in his 
right ear, which is fully taken into account by the rating 
criteria, as his hearing loss in that ear was assigned a 
Roman numeral X.  The maximum assignment is a Roman numeral 
XI.  However, the Veteran's hearing loss in the left ear is 
not significant, which impacts the disability evaluation to 
the bilateral hearing loss disability.  In other words, when 
hearing loss in one ear is much worse than the other ear, the 
bilateral hearing loss disability evaluation tends not be as 
high as a claimant would think.  

Finally, in a May 2009 statement, the Veteran argued that the 
December 2006 private audiological evaluation test results 
were not considered when assigning the 10 percent evaluation 
because the RO did not specifically address those test 
results.  As discussed above, the Board specifically applied 
the December 2006 private audiological evaluation results to 
the Veteran's service-connected disability, and they do not 
establish a bilateral hearing loss disability that is more 
than 10 percent disabling. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensable evaluation for bilateral hearing loss 
prior to October 24, 2006, and in excess of 10 percent as of 
October 24, 2006, is denied.



_________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


